                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DONNA RAE LONG,                               : CIVIL ACTION
                                              :
               Petitioner,                    :
                                              :
                    v.                        : No. 17-3329
                                              :
NANCY A. BERRYHILL,                           :
ACTING COMM’R OF THE SOCIAL                   :
SECURITY ADMINISTRATION,                      :
                                              :
               Respondent.                    :

                                          ORDER

       AND NOW, this 13th day of November, 2018, upon consideration of Plaintiff’s request

for review (Doc. No. 16) and Defendant’s response thereto (Doc. No. 16), and after careful

review of the Report and Recommendation of United States Magistrate Judge Timothy R. Rice

(Doc. No. 25), and there being no objections, it is ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. Plaintiff’s request for review is GRANTED; and

   3. The matter is remanded to the Commissioner for award of benefits as of September 30,

       2014.



                                                  BY THE COURT:

                                                  /s/ Mitchell S. Goldberg
                                                  ____________________________
                                                  MITCHELL S. GOLDBERG, J.
